Douglas, J.,
concurring in part and dissenting in part. I concur in the judgment of the majority and paragraph one of the syllabus. I vigorously, but respectfully, dissent from paragraph two of the syllabus and the majority’s ultimate conclusion regarding Loe. R. 22(D) of the Cuyahoga County Court of Common Pleas, General Division.
*109I am alarmed (even “outraged” would not overstate my feeling) by the majority’s holding that a rule of court that prohibits consenting adults from talking to each other without prior approval of a judge is constitutional. Loc. R. 22(D) of the Cuyahoga County Court of Common Pleas, General Division, is a classic example of one of the most insidious types of censorship — that of “prior restraint.” It grieves me that a court which has much on which to pride itself in the First Amendment area of free speech, and in the areas of open meetings and open records (albeit under continual prodding), now takes such a giant step backward in the never-ending battle to assure that the rights of all people guaranteed by the First Amendment are preserved.
Clearly, the rule under consideration does not prohibit the press from interviewing jurors. That this is so does not, of course, make the rule any less onerous. It is accepted that the press has no greater First Amendment rights than do individual citizens. But it also follows that if the rights of citizens and the press under the First Amendment are equal, then upholding a restriction on the rights of individuals could easily be followed by restricting the same rights of the press. Would a majority of this court countenance a rule that purported to do just that? I would hope not!
The majority admits that when discharging the jury (the case had been concluded) “* * * the court instructed counsel and the jurors not to discuss the case with each other, on pain of contempt * * *.” This instruction, combined with Loe. R. 22(D), is as absolute an application of prior restraint as can be imagined. While I recognize that the doctrine of prior restraint, when attempted to be used, is generally applied in connection with the press and publication by the press of material which government prefers not be printed, it would also seem to be applicable, and no less insidious when applied, to the probability, in advance, of speech protected by the First Amendment to the United States Constitution and Section 11, Article I of the Ohio Constitution.
It is difficult to imagine anything more clear than the language of Section 11, Article I. In pertinent part it states: “Every citizen may freely speak, write, and publish his sentiments on all subjects, being responsible for the abuse of the right; and no law shall be passed to restrain or abridge the liberty of speech, or of the press. * * *” (Emphasis added.)
Further in New York Times Co. v. United States (1971), 403 U.S. 713, 714, the United States Supreme Court said that any system of prior restraint of expression bears a heavy presumption against its constitutional validity and the government carries a heavy burden to justify enforcing any system of prior restraint.
Yet, notwithstanding all the foregoing, today this court approves Loe. R. 22(D). If the majority’s purpose is to protect the sanctity of verdicts, then Evid. R. 606(B) provides a more than adequate vehicle for that purpose. If the majority’s purpose is to protect jurors from harassment by counsel and/or parties, then the procedure often used by trial judges in instructing jurors that they are not required to (but may) discuss the case with anycme is sufficient protection for a juror not wishing to discuss a verdict and his or her deliberations or vote.
Having interchange between lawyers and jurors after a case has been concluded has been a learning device long used and respected in our profession. It helps lawyers to know what they might have done better. I have been involved (several times) *110where the jury has invited my adversary and myself into the jury room and candidly answered our questions concerning our performance. We were told about our demeanor, our competence, our witnesses, our evidence, and upon which points the case turned. Where else can practicing lawyers (whose job it is to make the system work by being properly prepared) get such an education? Certainly not from any CLE course!
Because I believe the majority makes a grave error in upholding a rule which protects a prior restraint, I must dissent.